DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hathman (EP 0746291 B1) (hereinafter Hathman ‘291).
Regarding claim 1, Hathman ‘ 291 discloses a bandage (Fig. 12, dressing 17) comprising:
a) a substantially planar, flexible substrate (Fig. 12, base member 27) having an upper surface and a lower surface (Fig. 12, base member 27 has an upper surface and lower surface), the upper surface (Fig. 12, the upper surface of the base member 27) of the substrate (Fig. 12, base member 27) having a raised portion (Fig. 12, standoff member 50); 
b) a layer of adhesive attached to the lower surface of the substrate (Fig. 12, the lower surface of the base member 27 has an adhesive layer; para. [0025]); 
c) an aperture (Fig. 12, aperture 21) formed through the substrate (Fig. 12, base member 27 includes aperture 21 at the center); and 
d) a substantially planar cap (Fig. 12, covering member 58) having boundaries and dimensions sufficient to cover the aperture (Fig. 12, covering member 58 covers aperture 21).
Regarding claim 2, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 1) and also discloses that the bandage comprises: 
e) a hinge (Fig. 12, hinge 56) attached to one boundary of the cap (Fig. 12, covering member 58) and to the substrate (Fig. 12, the hinge 56 is attached to the base member 27 via the standoff member 50; para. [0025)).
Regarding claim 3, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 2) and also discloses that the hinge (Fig. 12, hinge 56) is a living hinge (Fig. 12, hinge 56 is a living hinge since it is made from the same material as the frame and cap that it connects as shown in fig 12).
Regarding claim 4, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 1) and also discloses that the aperture (Fig. 12, aperture 21) has rectilinear borders (Fig. 12, aperture 21 has rectilinear borders).
Regarding claim 9, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 1) and also discloses that the cap (Fig. 12, covering member 58) is permanently mounted (Fig. 12, hinge 56 permanently mounts the covering member 58 to the standoff member 50) on the raised portion (Fig. 12, standoff member 50) of the substrate (Fig. 12, base member 27).
Regarding claim 11, Hathman ‘ 291 discloses a bandage (Fig. 12, dressing 17) comprising:
a) a substantially planar, flexible substrate (Fig. 12, base member 27) having an upper surface and a lower surface (Fig. 12, base member 27 has an upper surface and lower surface); 
b) a layer of adhesive attached to the lower surface of the substrate (Fig. 12, the lower surface of the base member 27 has an adhesive layer; para. [0025]); 
c) an aperture (Fig. 12, aperture 21) formed through the substrate (Fig. 12, base member 27 includes aperture 21 at the center); and 
d) a substantially planar cap (Fig. 12, covering member 58) having boundaries and dimensions sufficient to cover the aperture (Fig. 12, covering member 58 covers aperture 21).
Regarding claim 12, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 11) and also discloses that the bandage comprises: 
e) a hinge (Fig. 12, hinge 56) attached to one boundary of the cap (Fig. 12, covering member 58) and to the substrate (Fig. 12, the hinge 56 is attached to the base member 27 via the standoff member 50; para. [0025)).
Regarding claim 13, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 12) and also discloses that the hinge (Fig. 12, hinge 56) is a living hinge (Fig. 12, hinge 56 is a living hinge since it is made from the same material as the frame and cap that it connects as shown in fig 12).
Regarding claim 16, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 11) and also discloses that the cap (Fig. 12, covering member 58) is permanently mounted (Fig. 12, hinge 56 permanently mounts the covering member 58 to the standoff member 50) on the raised portion (Fig. 12, standoff member 50) of the substrate (Fig. 12, base member 27).
Regarding claim 18, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 11) and also discloses that the substrate (Fig. 12, base member 27) has a shape chosen from a set of shapes consisting of: irregular, square, circular, regular polygonal, and irregular polygonal (Fig. 12, base member 27 has an irregular shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathman (EP 0746291 B1) (hereinafter Hathman ‘291) in view of Mumby et al (US 2016/0361205).
Regarding claim 5, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 1) but does not explicitly disclose that the raised portion of the substrate comprises a quad lobe outline.
Mumby is in the field of wound dressings (para. [0016]) and teaches a bandage (Fig. 2a, dressing 100), wherein the raised portion (Fig. 2b, region 114) of the substrate (Fig. 2a, layer 101) comprises a quad lobe outline (Fig. 2b, region 114 has a four lobe outline). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘ 291 to include the four lobe outline raised portion as taught by Mumby in order to maximize flexibility of the raised area (Mumby, para. [0281]-[0283]), thereby minimizing lifting of the bandage away from the skin (Mumby, para. [0281]).
Regarding claim 6, Hathman ‘ 291 in view of Mumby discloses the bandage as claimed (see rejection of claim 5) but Hathman ‘ 291 does not explicitly disclose a quad lobe outline formed from shapes selected from a group of shapes consisting of circles and ovals.
Mumby is in the field of wound dressings (para. [0016]) and teaches a bandage (Fig. 2a, dressing 100), having a quad lobe outline formed from shapes selected from a group of shapes consisting of circles and ovals (Fig. 2b, the outline has 4 lobes wherein the lobe outline is formed from circles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘ 291 in view of Mumby to include the four lobe outline raised portion where the outline is formed from shapes consisting of circles as taught by Mumby to maximize flexibility of the raised area (Mumby, para. [0281]-[0283]), thereby minimizing lifting of the bandage away from the skin (Mumby, para. [0281]).
Regarding claim 19, Hathman ‘ 291 discloses a bandage (Fig. 12, dressing 17) comprising:
a) a substantially planar, flexible substrate (Fig. 12, base member 27) having an upper surface and a lower surface (Fig. 12, base member 27 has an upper surface and lower surface), the upper surface (Fig. 12, the upper surface of the base member 27) of the substrate (Fig. 12, base member 27) having a raised portion (Fig. 12, standoff member 50); 
b) a layer of adhesive attached to the lower surface of the substrate (Fig. 12, the lower surface of the base member 27 has an adhesive layer; para. [0025]); and wherein the substrate (Fig. 12, base member 27) has a shape chosen from a set of shapes consisting of: irregular, square, circular, regular polygonal, and irregular polygonal (Fig. 12, base member 27 has an irregular shape).
Hathman ‘291 does not, however, disclose that the raised portion of the substrate comprises a quad lobe outline formed from shapes selected from a group of shapes consisting of circles and ovals.
Mumby is in the field of wound dressings (para. [0016]) and teaches a bandage (Fig. 2a, dressing 100), wherein the raised portion (Fig. 2b, region 114) of the substrate (Fig. 2a, layer 101) comprises a quad lobe outline (Fig. 2b, region 114 has a four lobe outline) wherein the quad lobe outline is formed from shapes selected from a group of shapes consisting of circles and ovals (Fig. 2b, the outline has 4 lobes wherein the lobe outline is formed from circles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘ 291 to include a four lobe outline raised portion where the outline is formed from shapes consisting of circles as taught by Mumby to maximize flexibility of the raised area (Mumby, para. [0281]-[0283]), thereby minimizing lifting of the bandage away from the skin (Mumby, para. [0281]).
Regarding claim 20, Hathman ‘ 291 in view of Mumby discloses the bandage as claimed (see rejection of claim 19) and Mumby further teaches that the circles and ovals of the quad lobe outline are at least partially overlapping (Fig. 2b, the circles of the lobe outline overlap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘291 in view of Mumby to include the four lobe outline raised portion having circles and ovals of the quad lobe outline that are at least partially overlapping as taught by Mumby to maximize flexibility of the raised area (Mumby, para. {0281]-[0283]), thereby minimizing lifting of the bandage away from the skin (Mumby, para. [0281)).

Claim(s) 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hathman (EP 0746291 B1) (hereinafter Hathman ‘291) in view of Hathman (US 5086763) (hereinafter "Hathman '763").
Regarding claim 7, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 1) but does not disclose that the cap is removable.
Hathman ‘ 763 is in the field of bandages (col. 1, Ins. 6-10) and teaches a bandage (Fig. 1, wound dressing 10), wherein the cap (Fig. 1, Fig. 3, flap 36) is removable (Fig. 1, Fig. 3, the flap is removable; col. 5, Ins. 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘291 to include a removable cap as taught by Hathman '763 in order to facilitate selective removal of the flap (Hathman ‘ 763, col. 5, Ins.49-51), thereby facilitating replacement of dressing materials.
Regarding claim 14, Hathman ‘ 291 discloses the bandage as claimed (see rejection of claim 11) but does not disclose that the cap is removable.
Hathman ‘ 763 is in the field of bandages (col. 1, Ins. 6-10) and teaches a bandage (Fig. 1, wound dressing 10), wherein the cap (Fig. 1, Fig. 3, flap 36) is removable (Fig. 1, Fig. 3, the flap is removable; col. 5, Ins. 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘291 to include a removable cap as taught by Hathman '763 in order to facilitate selective removal of the flap (Hathman ‘ 763, col. 5, Ins.49-51), thereby facilitating replacement of dressing materials.
Regarding claim 15, Hathman ‘291 discloses the bandage as claimed (see rejection of claim 12) but does not disclose that the cap is replaceable.
Hathman '763 is in the field of bandages (col. 1, Ins. 6-10) and teaches a bandage (Fig. 1, wound dressing 10), wherein the cap (Fig. 1, Fig. 3, flap 36) is replaceable (Fig. 1, Fig. 3, the flap is replaceable; col. 5, Ins. 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘ 291 to include a replaceable flap as taught by Hathman ‘ 763 in order to facilitate replacement of dressing materials (Hathman ‘763, col. 2, Ins. 49-51), thereby facilitating wound healing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hathman (EP 0746291 B1) (hereinafter Hathman ‘291) in view of Mumby et al (US 2016/0361205) and further in view of Hathman (US 5086763) (hereinafter "Hathman '763").
Regarding claim 8, Hathman ‘291 in view of Mumby discloses the bandage substantially as claimed (see rejection of claim 6) but does not disclose that the cap is replaceable.
Hathman '763 is in the field of bandages (col. 1, Ins. 6-10) and teaches a bandage (Fig. 1, wound dressing 10), wherein the cap (Fig. 1, Fig. 3, flap 36) is replaceable (Fig. 1, Fig. 3, the flap is replaceable; col. 5, Ins. 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dressing of Hathman ‘ 291 in view of Mumby to include a replaceable flap as taught by Hathman ‘ 763 in order to facilitate replacement of dressing materials (Hathman ‘ 763, col. 2, Ins. 49-51), thereby facilitating wound healing.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hathman (EP 0746291 B1) (hereinafter Hathman ‘291) in view of Dardenne et al (US 2014/0336533).
Regarding claim 10, Hathman ‘291 discloses the bandage as claimed (see rejection of claim 1) but does not disclose that the cap is adapted to slide from an original position on the raised portion of the substrate.
Dardenne is in the field of devices for covering wounds (para. [0001}) and teaches a device (Fig. 1, device 1), wherein the cap (Fig. 1, means 8) is adapted to slide from an original position (Fig. 1, the means 8 slides along side wall 3 from a closed position to an open position; para. [0042]) on the raised portion (Fig. 1, side wall 3) of the substrate (Fig. 1, flange 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bandage of Hathman ‘291 to include a sliding cap means as taught by Dardenne in order to facilitate fitted closure of a wound, thereby minimizing contamination of the wound.
Regarding claim 17, Hathman ‘291 discloses the bandage as claimed (see rejection of claim 11) but does not disclose that the cap is adapted to slide from an original position on the raised portion of the substrate.
Dardenne is in the field of devices for covering wounds (para. [0001}) and teaches a device (Fig. 1, device 1), wherein the cap (Fig. 1, means 8) is adapted to slide from an original position (Fig. 1, the means 8 slides along side wall 3 from a closed position to an open position; para. [0042]) on the raised portion (Fig. 1, side wall 3) of the substrate (Fig. 1, flange 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bandage of Hathman ‘291 to include a sliding cap means as taught by Dardenne in order to facilitate fitted closure of a wound, thereby minimizing contamination of the wound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786